DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 DEC 2021 has been entered.
 
Response to Amendment
Examiner notes the amendment filed 10 DEC 2021.  The status of the claims is as follows:
Claims 1 and 5-8 are pending.
Claim 1 is amended.
Claims 2-4 are canceled.

Claim Interpretation
Applicant’s amendment to Claim 1 newly requires that a first reforming process requires a first mixed gas consisting essentially of argon and oxygen, and further newly requires a second mixed gas consisting of helium and oxygen.  For the purposes of PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").  See also MPEP 2111.03(III).  In the present instance, Applicant discloses in the specification (e.g. PG 0042) that performing bottom-up depositions is rendered easier when hydrogen is excluded from the reforming gas.  A known alternative reforming gas is argon and oxygen (PG 0043).  However, this gas mixture may lead to a seam being formed in the recessed portion of deposited material.  Therefore, Applicant proposes a mixed gas of helium and oxygen to overcome this drawback (PG 0044-0045).  However, Applicant expressly discloses that in a deposition method where separate mixed gases of argon and oxygen and then of helium and oxygen are used (e.g. PG 0059 referring to a previous process at PG 0046-0057), additional gases (e.g. argon) may be further included with the mixed gas of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato ‘688 (U.S. PGPub 2018/0308688) in view of Mallikarjunan ‘355 (U.S. PGPub 2015/0275355).
Claim 1 – Kato ‘688 teaches a deposition method comprising:
a) causing aminosilane gas to be adsorbed on a substrate in which a recessed portion is formed on a surface of the substrate (PG 0078):
b) causing a first silicon oxide film to be stacked on the substrate by supplying oxidation gas to the substrate to oxidize the aminosilane gas adsorbed on the substrate (PG 0078),
c) performing a reforming process on the first silicon oxide film by exposing the first silicon oxide film to a plasma formed from a first mixed gas essentially consisting of argon and oxygen (PG 0074, argon, oxygen, and 
d) repeating a), b), and c) one or more times to deposit the first silicon oxide film on the surface of the substrate (PG 0078, 0082),
e) causing aminosilane gas to be adsorbed on the substrate (PG 0078);
f) causing a second silicon oxide film to be stacked on the substrate by supplying oxidation gas to the substrate to oxidize the aminosilane gas adsorbed on the substrate (PG 0078);
g) performing a reforming process on the second silicon oxide film by exposing the second silicon oxide film to a plasma formed from a second mixed gas (PG 0074, argon, oxygen, and nitrogen); and
h) repeating e), f), and g) one or more times to fill the recessed portion with the second silicon oxide film (PG 0078-0079, 0082, 0086),
wherein d) is performed prior to h) (PG 0082).
Kato ‘688 does not teach or suggest wherein the second mixed gas consists of helium and oxygen (argon, oxygen, and nitrogen are taught); helium is not taught or suggested in Kato ‘688.
Mallikarjunan ‘355 is drawn to plasma-enhanced ALD of silicon oxide films (PG 0013).  Mallikarjunan ‘355 renders obvious assorted combinations of mixed oxygen plasmas for the purpose of oxidizing previously deposited silicon molecules (PG 0021), said combinations comprising oxygen plasma, argon, and nitrogen and separately comprising oxygen plasma and helium (PG 0021, “In certain embodiments, the oxygen source further comprises an inert gas.  In these embodiments, the inert gas is selected from the group consisting of argon, prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 5 - Kato ‘688 / Mallikarjunan ‘355 teaches the deposition method according to claim 1, wherein the depositing of the first silicon oxide film and the filling of the recessed portion with the second silicon oxide film are continuously performed without exposing the substrate to air (Kato ‘688 PG 0090, consecutively performed; Kato ‘688 PG 0076, operations proceed in an evacuated chamber).
Claim 6 - Kato ‘688 / Mallikarjunan ‘355 teaches the deposition method according to claim 1, further comprising:
supplying a first purge gas to the substrate between the causing of the aminosilane gas to be adsorbed and the causing of the first silicon oxide film to be stacked (Kato ‘688 PG 0078 first region D);
supplying a second purge gas to the substrate between the performing of the reforming process on the first silicon oxide film and the causing of the aminosilane gas to be adsorbed (Kato ‘688 PG 0078, second region D); and
supplying the first purge gas to the substrate between the causing of the aminosilane gas to be adsorbed and the causing of the second silicon oxide film to be stacked (Kato ‘688 PG 0078, first region D); and
supplying the second purge gas to the substrate between the performing of the reforming process on the second silicon oxide film and the causing of the aminosilane gas to be adsorbed (Kato ‘688 PG 0078, second region D) (consecutive performance of first and second regimes).
Claim 7 - Kato ‘688 / Mallikarjunan ‘355 teaches the deposition method according to claim 6, wherein
the substrate is disposed on a rotation table provided inside a vacuum vessel, along a circumferential direction of the rotation table (Kato ‘688 PG 0078),
above the rotation table inside the vacuum vessel, an aminosilane gas adsorption region, a first separation region, an oxidation gas supply region, a plasma processing region, and a second separation region are provided along a rotational direction of the rotation table (Kato ‘688 Figure 3, PG 0032), and
by rotating the rotation table, in the depositing of the second silicon oxide film and the filling of the recessed portion with the first silicon oxide film, the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato ‘688 / Mallikarjunan ‘355 as applied to claim 1 above, and further in view of Tsai ‘603 (U.S. Patent 5,851,603).
Claim 8 - Kato ‘688 / Mallikarjunan ‘355 teaches the deposition method according to claim 1, but does not teach or suggest wherein on the surface of the substrate, an underlayer including a silicon nitride film is formed in advance.  Kato ‘688 teaches that the substrates to be coated are semiconductor wafers (PG 0031) containing a recess pattern (PG 0008).  Tsai ‘603 teaches the formation of semiconductor devices (Column 1 Lines 8-15), including the formation of silicon oxide and silicon nitride layers over a non-uniform surface (Column 4 Lines 40-52, Figure 3), wherein a layer of silicon oxide is desirably and advantageously formed over a layer of silicon nitride (Column 2 Lines 52 – 58, the first silicon nitride layer prevents ionic contamination of the substrate).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kato ‘688 / Mallikarjunan ‘355 to deposit silicon oxide over a substrate comprising a silicon nitride underlayer as suggested by Tsai ‘603, as Kato ‘688 / Mallikarjunan ‘355 want to deposit silicon oxide layers on semiconductor substrates and Tsai ‘603 teaches 

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 10 DEC 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kato ‘688 / Mallikarjunan ‘355.
Applicant argues (Page 6) that the amendment to Claim 1 overcomes the references of record.  Examiner agrees, noting that the previous rejection merely replaced argon with helium while keeping oxygen and nitrogen from Kato ‘688; Claim 1 as amended now excludes the nitrogen from step (g).  Mallick ‘495 was relied upon to address interchanging argon and helium; however, Mallick ‘495 does not address the exclusion of nitrogen from the mixture of Kato ‘688.  Therefore, Examiner withdraws the previous rejection of Claim 1.  However, after further search and consideration, Examiner applies Mallikarjunan ‘355 in combination with Kato ‘688 to render obvious the replacement of argon/oxygen/nitrogen plasma in Kato ‘688 with helium/oxygen plasma from Mallikarjunan ‘355 as discussed above.
The remainder of Applicant's arguments filed 10 DEC 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-6) that removal of nitrogen from Kato ‘688 would render Kato ‘688 unsatisfactory for its intended purpose.  However, the purpose of Kato ‘688 is a uniform deposition of a silicon oxide film and that the specific gas mixture of prima facie obvious to replace argon/nitrogen/oxygen plasma (as in Kato ‘688) with helium/oxygen plasma (as in Mallikarjunan ‘355) for the same purpose.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Applicant argues (Page 7) that the other references do not correct the deficiency of Kato ‘688.  Examiner maintains that the alleged deficiency of Kato ‘688 is properly addressed by the teachings of Mallikarjunan ‘355; Tsai ‘603 is not required to address it further.
Applicant makes no arguments to the independent patentability of Claims 5-8 other than dependence from an allowable Claim 1.  As Claim 1 is currently not held as allowable, Claims 5-8 cannot be held allowable on this basis.  In the absence of separate arguments for patentability, Examiner maintains the propriety of the rejections of Claims 5-8 for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712      

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712